Citation Nr: 1507532	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has a low back disability that as likely as not occurred during his active military service.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran asserts that his low back pain is the result of his active military service.  In statements received July 2011, September 2011, and March 2013, the Veteran maintained that he experienced low back pain during service.  Specifically, the Veteran maintains that lifting, bending, and squatting while working in the engine room caused him to have slight back discomfort, and also during firefighting drills.  Thus, he contends that service connection is warranted for a low back disability.

The Veteran's service treatment records do not reveal treatment for, complaints of, or a diagnosis of a low back disability.  On separation, the Veteran denied experiencing recurrent back pain.

The available post-service medical evidence shows that the Veteran complained of low back pain as early as 2007.  Magnetic resonance imaging (MRI) revealed no evidence of bony or disc abnormality; however, his pain was unresponsive to conservative treatment.  On VA examination in March 2014, the examiner diagnosed the Veteran with a lumbosacral strain. 

Given this evidence, the salient issue is whether the Veteran's current lumbosacral strain is related to his in-service job duties. 

The March 2014 VA examiner provided an opinion on the matter.  He stated it is less likely than not that the Veteran's chronic lumbar strain is incurred in or caused by service.  According to the examiner, the Veteran did not seek treatment for a back condition and denied recurrent back pain on separation from service.  He concluded that there remains no medical evidence to support the contention of continuous back pain since service.  The examiner noted that if medical documentation identifying treatment for a low back condition since service could be shown, the medical opinion would favor the Veteran.  Nevertheless, the examiner noted that the description of the Veteran's job duties during service made it conceivable that a lower back disorder could develop.

In September 2014, the VA examiner provided an addendum opinion.  He noted that the Veteran did not complain of back pain during service or during an ER visit in May 2003.  He also stated that the Veteran's complaints of low back pain in 2007 were in relation to his current job.  His medical opinion did not change.

The competent medical opinion evidence is somewhat equivocal as to the relationship between the Veteran's current lumbar strain and his in-service occupational duties.  The two opinions rely heavily on the lack of treatment during service and since, as opposed to the lack of symptomatology.  The examiner went so far as to indicate if there were documentation identifying treatment for a low back condition since service, the medical opinion would favor the Veteran.  The Veteran has competently and credibly stated that he experienced low back during service and since.  Additionally, the March 2014 opinion noted that the description of the Veteran's job duties during service made it conceivable that a lower back disorder could develop.  Thus, the opinion actually tends to favor a nexus when taking into account his credible history.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Veteran has a low back disability that as likely as not occurred during his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of this finding, the Board concludes that the criteria for awarding service connection for a low back disability (best characterized as lumbosacral strain) have been met.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§3.303.  Therefore, the claim is granted.
 

ORDER

Service connection for lumbosacral strain is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


